     Case 2:15-cv-01382-KJM-DB Document 101 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KASEY F. HOFFMANN,                                No. 2:15-cv-1382 KJM DB P
11                       Plaintiff,
12           v.                                         ORDER
13    LASSEN COUNTY, et al.,
14                       Defendants.
15

16    KASEY F. HOFFMANN,                                No. 2:17-cv-1755 KJM DB P
17                       Plaintiff,
18           v.                                         ORDER
19    MICHELE YDERRAGA,
20                       Defendant.
21

22          Plaintiff, a state prisoner proceeding pro se, has filed these civil rights actions seeking
23   relief under 42 U.S.C. § 1983. These matters were referred to a United States Magistrate Judge as
24   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
25          On January 15, 2021, the magistrate judge filed findings and recommendations in both
26   cases captioned above, which were served on all parties and which contained notice to all parties
27   that any objections to the findings and recommendations were to be filed within thirty days.
28
     Case 2:15-cv-01382-KJM-DB Document 101 Filed 03/31/21 Page 2 of 2


 1   Neither party has filed objections to the findings and recommendations. Defendants have filed a
 2   notice of nonopposition in each case. ECF No. 99 (2015 case); ECF No. 54 (2017 case).
 3          The court presumes that any findings of fact are correct. See Orand v. United States,
 4   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 5   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 6   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 7   . . . .”). Having reviewed the file, the court finds the findings and recommendations in each case
 8   to be supported by the record and by the proper analysis.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. The findings and recommendations filed January 15, 2021, are adopted in full;
11          2. These cases are dismissed for plaintiff’s failure to comply with court orders; and
12          3. The clerk of court is directed to close these cases.
13   DATED: March 31, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
